—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Fire Commissioners of the Selden Fire District, dated December 19, 1997, which, upon the determination of a Hearing Officer, after a hearing, finding that the petitioner was guilty of the charge of conduct unbecoming a member of the Selden Fire Department, removed him from the roll of firefighters, the appeal is from an order of the Supreme Court, Suffolk County (Hall, J.), dated June 22, 1998, which granted the petition to the extent of annulling the penalty imposed and remitting the matter to the Board of Fire Commissioners of the Selden Fire District for the imposition of a new penalty.
Ordered that the appeal is dismissed, with costs.
No appeal lies as of right from a nonfinal order in a proceeding pursuant to CPLR article 78 (see, e.g., CPLR 5701 [b] [1]; Matter of Farnham v City of New York, 139 AD2d 579), and the appellants did not seek leave to appeal. This Court has held on numerous occasions that it is disinclined to grant leave to appeal to parties who have taken it upon themselves to perfect an appeal without having been granted leave to appeal (see, Matter of Forte v New York City Tr. Auth., 247 AD2d 473). Mangano, P. J., Sullivan, Goldstein and McGinity, JJ., concur.